IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                   : No. 60
                                        :
PENNSYLVANIA LAWYERS FUND               : CLIENT SECURITY APPOINTMENT
                                        : DOCKET
FOR CLIENT SECURITY BOARD               :


                                   ORDER


PER CURIAM:



            AND NOW, this 19th day of February, 2015, the Honorable Albert H.

Masland, Cumberland County, is hereby appointed as a member of the Pennsylvania

Lawyers Fund for Client Security Board for a term of three years commencing April 1,

2015.